 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MELISSA O’CONNELL,                               No. 2:19-cv-01457 CKD
12                      Plaintiff,
13           v.                                        ORDER
14    ANDREW M. SAUL,
      Commissioner of Social Security,
15
                        Defendant.
16

17

18          Plaintiff is proceeding pro se and in forma pauperis under 28 U.S.C. § 1915. (ECF No. 4.)

19   Plaintiff has filed a First Amended Complaint (FAC) in response to the court’s order of August 6,

20   2019. (ECF No. 6.) Because plaintiff’s claims may be remediable in federal court (though the

21   undersigned offers no opinion on that here), the court will order service of the FAC on defendant.

22          In accordance with the above, IT IS HEREBY ORDERED that:

23          1. The Clerk of the Court is directed to serve the undersigned’s scheduling order in social

24   security cases.

25          2. The Clerk of the Court is further directed to serve a copy of this order on the United

26   States Marshal.

27          3. Within fourteen days from the date of this order, plaintiff shall submit to the United

28   States Marshal a completed summons and copies of the First Amended Complaint and to file a
                                                       1
 1   statement with the court that said documents have been submitted to the United States Marshal.

 2            4. The United States Marshal is directed to serve all process without prepayment of costs

 3   not later than sixty days from the date of this order. Service of process shall be completed by

 4   delivering a copy of the summons and complaint to the United States Attorney for the Eastern

 5   District of California, and by sending a copy of the summons and complaint by registered or

 6   certified mail to the Attorney General of the United States at Washington, D.C. See Fed. R. Civ.

 7   P. 4(i)(1)(A) & (B). The Marshal shall also send a copy of the summons and complaint by

 8   registered or certified mail to the Commissioner of Social Security, c/o Office of the General

 9   Counsel, Region IX, 160 Spear Street, Suite 800, San Francisco, CA 94105-1545. See Fed. R.

10   Civ. P. 4(i)(2).

11   Dated: October 10, 2019
                                                      _____________________________________
12
                                                      CAROLYN K. DELANEY
13                                                    UNITED STATES MAGISTRATE JUDGE

14

15

16

17   2/oconnell 1457.ss.fac

18

19

20
21

22

23

24

25

26
27

28
                                                       2
